IN THE SUPREME COURT OF THE STATE OF NEVADA


                      IN THE MATTER OF DISCIPLINE OF                         No. 83790
                      JOHN P. PARRIS, BAR NO. 7479.
                                                                                  FILE
                                                                                   FEB 1 6 2022          _
                                                                                  ELIZABETH A. BROWN
                                                                                CLERK OF SPPREME COURT
                                                                               By    5 >1 0
                                                                                     DEPUrf CLERK
                                             ORDER OF SUSPENSION
                                 This is an automatic review of a Southern Nevada Disciplinary
                     Board hearing panel's recommendation that attorney John P. Parris be
                     suspended for six months and one day, to run consecutive to the suspension
                     imposed in In re Discipline of Parris, No. 83370, 2021 WL 5176743 (Nev.
                     Nov. 5, 2021) (Order of Suspension). This matter concerns violations of RPC
                     3.4(c) (fairness to opposing party and counsel: knowingly disobeying an
                     obligation under the rules of a tribunal), RPC 8.1(b) (disciplinary matters),
                     and RPC 8.4(d) (misconduct). Because no briefs have been filed, this matter
                     stands submitted for decision based on the record. SCR 105(3)(b).
                                 The State Bar has the burden of showing by clear and
                     convincing evidence that Parris committed the violations charged. In re
                     Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                     Here, however, the facts and charges alleged in the complaint are deemed
                     admitted because Parris failed to answer the complaint and a default was
                     entered. SCR 105(2). The record therefore establishes that Parris violated


                          'The complaint was served on Parris through regular and certified
                     mail at his SCR 79 address. The State Bar unsuccessfully attempted
                     personal service of numerous disciplinary pleadings. The State Bar also



SUPREME COURT
       OF
     NEVADA


( t), 047A etag*.•
                                                                                              05711~
                    RPC 8.1(b) (disciplinary matters) and RPC 8.4(d) (misconduct) by failing to
                    comply with conditions he agreed to in exchange for a public discipline in a
                    separate disciplinary matter and by failing to respond to the State Bar's
                    inquiries. Specifically, Parris agreed to complete 10 additional CLEs and
                    pay the costs of the disciplinary proceedings leading to the public reprimand
                    by the end of 2020. When the State Bar contacted Parris regarding his
                    compliance with those conditions, he failed to respond. In contrast, the facts
                    alleged in the complaint and admitted as true because of the default, are
                    not sufficient to establish a violation of RPC 3.4(c) (fairness to opposing
                    party and counsel). Thus, we strike that charge.
                                Turning to the appropriate discipline, we review the hearing
                    panel's recommendation de novo. SCR 105(3)(b). Although we "must . . .
                    exercise independent judgment," the panel's recommendation is persuasive.
                    In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). In
                    determining the appropriate discipline, we weigh four factors: "the duty
                    violated, the lawyer's mental state, the potential or actual injury caused by
                    the lawyer's misconduct, and the existence of aggravating or mitigating
                    factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067,
                    1077 (2008).
                                Parris knowingly violated duties owed to the legal system
                    (disobeying an obligation under the rules of a tribunal) and the profession




                    emailed numerous disciplinary pleadings to Parris, including notice of the
                    hearing. Further, the State Bar left messages with Parris's answering
                    service and was informed he was receiving those messages.



SUPREME COURT
        OF
     NEVADA
                                                          2
(01 1947A    405.
                (failure to respond to lawful requests for information from the State Bar).2
                Parris's failure to cooperate with the disciplinary investigation harmed the
                integrity of the profession, which depends on a self-regulating disciplinary
                system. The baseline sanction for Parris's misconduct, before consideration
                of aggravating or mitigating circumstances, is suspension. See Standards
                for Imposing Lawyer Sanctions, Compendium of Professional Responsibility
                Rules and Standards, Standard 6.22 (Am. Bar Ass'n 2017) (recommending
                suspension "when a lawyer knows that he or she is violating a court order
                or rule, and . . . causes interference or potential interference with a legal
                proceedine); Standard 7.2 ("Suspension is generally appropriate when a
                lawyer knowingly engages in conduct that is a violation of a duty owed as a
                professional and causes injury or potential injury to a client, the public, or
                the legal system."). The panel found and the record supports five
                aggravating circumstances (prior discipline, pattern of misconduct,
                multiple offenses, refusal to acknowledge the wrongful nature of the
                conduct, and substantial experience in the practice of law) and no
                mitigating circumstances.
                            Accordingly, we hereby suspend attorney John P. Parris from
                the practice of law in Nevada for six months and one day to run consecutive
                to his suspension in In re Discipline of Parris, No. 83370, 2021 WL 5176743



                      2 While the hearing panel stated it could not determine Parris's
                mental state because he was not present at the disciplinary hearing, the
                panel, nevertheless, concluded that Standards 6.22 and 7.2 of the Standards
                for Imposing Lawyer Sanctions, Compendium of Professional Responsibility
                Rules and Standards (Am. Bar Ass'n 2017) applied, which are both
                applicable only when a lawyer has a knowing mental state.



SUPREME COURT
        OF
     NEVAOA
                                                      3
(0) I947A
                       (Nev. Nov. 5, 2021) (Order of Suspension). Parris shall also pay the costs of
                       the disciplinary proceeding, including $2,500 under SCR 120, within 30
                       days from the date of this order. The parties shall comply with SCR 115
                       and SCR 121.1.
                                      It is so ORDERED.



                                                                 6611$116.114r,17..
                                                       Parraguirre


                             l A6. - , 1.g, ,a,".* \   , J.                  Al4G4...0       , J.
                       Hardesty                                         Stiglich


                                                        , J.
                       Cadish                                           Silver


                                    Pieku '             , J.                       fA-------,,   J.
                       Pickering                                        Herndon




                       cc:     Chair, Southern Nevada Disciplinary Board
                               John P. Parris
                               Bar Counsel, State Bar of Nevada
                               Executive Director, State Bar of Nevada
                               Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
      NEVADA
                                                                   4
lOf 1947,%   ..zgato